Smith, C. J.,
delivered the opinion of the court.
This is a proceeding for a divorce in which the wife is the appellant and the husband the appellee; and in which the appellant, by motion duly served on counsel for the appellee, prayed for the allowance of an attorney’s fee in this court in the sum of two hundred and fifty dollars. When the motion came on to be heard, it was not resisted, and consequently was sustained as a matter of course. Counsel for the appellee now suggest that the fee is excessive and that we erred in not allowing it for a smaller sum.
We committed no error in allowing the attorney’s fee as prayed for in the appellant’s motion, for the reason that no objection was interposed thereto, in the absence of which we, of course, presumed that the fee asked for was satisfactory to the appellee. The time to have contested the allowance was when we passed on the motion. It is too late now.

Overruled.